Case: 19-10078      Document: 00514939054         Page: 1    Date Filed: 05/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-10078
                                                                                FILED
                                                                             May 1, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BILLY JOHN ROBERSON,

              Plaintiff - Appellant

v.

ROWLETT POLICE DEPARTMENT; WILLIAM M. BRODAX, Chief of
Police,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-2535


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Billy John Roberson, proceeding pro se and in forma pauperis, filed a 42
U.S.C. § 1983 complaint against the City of Rowlett, Texas, the Rowlett Police
Department, and Police Chief William M. Brodax for violating his
constitutional rights.      Roberson asserts that he was wrongfully charged,
arrested, and convicted of aggravated assault with a deadly weapon. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10078        Document: 00514939054       Page: 2   Date Filed: 05/01/2019



                                      No. 19-10078
district court dismissed Roberson’s complaint for failure to state a claim and
as frivolous under 28 U.S.C. § 1915(e)(2)(B). Because Roberson’s appeal is
frivolous, we DISMISS this appeal.
      In 2005, Roberson was convicted by a jury in Texas state court of
aggravated assault with a deadly weapon. He was sentenced to six years in
prison and fined $5,000. His conviction and sentence were affirmed on direct
appeal. Roberson v. State, No. 05-05-00629-CR, 2006 WL 147397 (Tex. App. –
Dallas, Jan. 20, 2006, pet. dismissed). 1 In his § 1983 complaint, Roberson
asserts that he was wrongfully charged, arrested, and convicted, in violation of
his rights under the First, Fourth, Fifth, and Fourteenth Amendments.
Specifically, he contends that there was no evidence of a weapon and no
medical evidence of harm to the alleged victim. Roberson seeks reversal of his
conviction and monetary damages for the alleged constitutional violations.
      The district court determined that Roberson’s claim requesting reversal
of his conviction was not cognizable under § 1983 because the claim sought
habeas relief, which Roberson had previously been denied under 28 U.S.C.
§ 2254. It therefore dismissed the claim pursuant to § 1915(e)(2)(B)(ii) for
failure to state a claim on which relief may be granted. The district court
further determined that because Roberson’s claim for monetary damages
pursuant to § 1983 clearly challenged the validity of his state court conviction,
the claim was barred under the principles set forth in Heck v. Humphrey. 2
Relying on our precedent, it dismissed the claim as frivolous under
§ 1915(e)(2)(B)(i).
               In Heck, the Supreme Court held:
            [I]n order to recover damages for allegedly unconstitutional
      conviction or imprisonment, or for other harmed caused by actions


      1   Roberson has completed his term of imprisonment.
      2   512 U.S. 477 (1994).
                                            2
     Case: 19-10078           Document: 00514939054         Page: 3    Date Filed: 05/01/2019



                                          No. 19-10078
         whose unlawfulness would render a conviction or sentence invalid,
         a § 1983 plaintiff must prove that the conviction or sentence has
         been reversed on direct appeal, expunged by executive order,
         declared invalid by a state tribunal authorized to make such
         determination, or called into question by a federal court’s issuance
         of a writ of habeas corpus.

As noted by the district court, we have held that “[a] § 1983 claim which falls
under the rule in Heck is legally frivolous unless the conviction or sentence at
issue has been reversed, expunged, invalidated, or otherwise called into
question.” 3
         On appeal, Roberson asserts that the district court “miss[ed] the point.”
He contends that his case is not frivolous because the evidence was insufficient
to support the jury’s guilty verdict. He further argues that the State never
responded to his complaint and that it should be held in contempt for its failure
to do so. However, Roberson does not challenge the bases for the district court’s
dismissal of his complaint. In particular, he does not argue that the rule set
forth in Heck is inapplicable to his complaint.
         Pro se briefs are afforded liberal construction. 4 Nevertheless, when an
appellant fails to identify any error in the district court’s analysis, it is the
same as if the appellant had not appealed that issue. 5 Because Roberson has
failed to challenge any legal aspect of the district court’s disposition of the
claims raised in his § 1983 complaint, he has abandoned the critical issues of
this appeal. Roberson’s appeal is without arguable merit and is dismissed as
frivolous. 6
         APPEAL DISMISSED.



         3 See Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir. 1996).
         4 Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
         5 See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).
         6   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
                                                  3